Exhibit 10.1

 

AMENDMENT TO 1998 STOCK INCENTIVE PLAN OF

SIMON PROPERTY GROUP, L.P.

 

This Amendment (the “Amendment”) to the 1998 Stock Incentive Plan of Simon
Property Group, L.P. is made and entered into as of the 6th day of July, 2011.

 

WHEREAS, Simon Property Group, L.P. (the “Operating Partnership”), by and
through its general partner, Simon Property Group, Inc. (the “Company”), has
adopted the 1998 Stock Incentive Plan of Simon Property Group, L.P. (the
“Plan”), which was most recently amended and restated on May 8, 2008;

 

WHEREAS, Section 3.3 of the Plan permits the Committee administering the Plan to
make Awards in the form of performance units;

 

WHEREAS, the Board of Directors of the Company (the “Board”), as the general
partner of the Partnership, has determined that it is in the Operating
Partnership’s best interest to amend Section 3.3(b) of the Plan to specify that
awards of Performance Units may be made or on such terms and conditions
established by the Committee:  which need not include attainment of Performance
Goals; and

 

WHEREAS, the Compensation Committee of the Board has been designated as the
Committee under the Plan with all of the power and authority described
thereunder.

 

NOW THEREFORE, BE IT:

 

RESOLVED, that Section 3.3(b) of the Plan is hereby amended to read as follows
(the strikeovers represent deleted words, underlining represents additional
words):

 

“(b)         Performance Units.  Each performance unit under the Plan shall
relate to a specified maximum number of shares of Common Stock or Partnership
equity interests and shall be exchangeable, in whole or in part, for shares,
Partnership equity interests exchangeable for shares of Common Stock, or cash
(or such other form of consideration equivalent in value thereto as may be
determined by the Committee in its sole discretion) in up to an amount equal to
the fair market value of an equal number of unrestricted shares, at the end of a
specified period of time or Performance Cycle on such terms as may be
established by the Committee.  The number of such shares or Partnership equity
interests which may be deliverable pursuant to such performance unit shall be
based upon the degree of attainment of Performance Goals over a Performance
Cycle or the satisfaction of continuous service vesting requirements on such
terms as may be established by the Committee.  The Committee may provide for
full or partial credit, prior to full vesting of such performance unit, in the
event of

 

1

--------------------------------------------------------------------------------


 

the participant’s death, disability, or such other circumstances, to the extent
permitted by Code section 162(m), if applicable, as the Committee may determine
in its sole discretion to be fair and equitable to the participant or in the
interest of the Partnership and its Affiliates.”

 

This Amendment shall be binding upon and inure to the benefit of the Company,
the Operating Partnership and participants in the Plan, and their respective
successors, representatives and assigns.

 

Capitalized terms not otherwise defined in this Amendment shall have the
meanings set forth in the Plan.  Further, except as expressly modified herein,
all the terms, provisions and conditions of the Plan shall remain in full force
and effect.

 

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

 

 

Simon Property Group, L.P., a Delaware limited partnership

 

 

 

 

 

By:

Simon Property Group, Inc., a Delaware corporation,

 

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Stephen E. Sterrett

 

 

 

 

Stephen E. Sterrett

 

 

 

 

Executive Vice President and Chief Financial Officer

 

2

--------------------------------------------------------------------------------